DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The examiner notes CN 201610974595.X, filed 11/4/2016 in SIPO, does not appear to support amended limitations of identifying congestion control information associated with a vehicle to everything (V2X) communication, wherein the congestion control information includes transmission parameter sets and each of the transmission parameter sets corresponds to a channel busy ratio (CBR) range and a prose per-packet priority (PPPP) based on a Google translation of a portion found with CBR and thus, is not afforded the priority date of 11/4/2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/1/2022 and 7/19/2022 have been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on pages 5-9 files 2/16/2021 have been considered but are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0261216 A1, all citations are supported by US Provisional Application No. 62/417293, filed 11/03/2016) hereinafter Lee.
	Regarding claim 1, Lee teaches a method by a network node in a wireless communication system (eNodeB (eNB) 20, 800; para. 18, para. 27-28, para. 106, Figs. 1-3 Fig. 6), the method comprising: identifying congestion control information associated with a vehicle to everything (V2X) communication (fairly applying transmission parameters (congestion control information) to all UEs in vehicle-to-everything (V2X) communication; para. 76), wherein the congestion control information includes transmission parameter sets (eNB indicates channel busy ratio (CBR) information as set of resources to UE for measurements on transmission for reporting; para. 69-71) and each of the transmission parameter sets corresponds to a channel busy ratio (CBR) range (CBR defined for measurements; para. 69 and para. 82-95, resource pool includes CBR range; para. 99-104) and a prose per-packet priority (PPPP) (CBR reporting configuration includes priority as prose per-packet priority (PPPP); para. 84-92); and transmitting a message including the congestion control information to the terminal (eNB transmits/broadcasts CBR information to UE; para. 77 and Fig. 4).
	Regarding claim 3, Lee further teaches receiving, from the terminal, a measurement report including information on a CBR measured by the terminal (eNB receives CBR measurement result report from UE; para. 69).

	Regarding claim 5, Lee teaches a method by a terminal in a wireless communication system (user equipment (UE) 10, 900; para. 18, para. 28, para. 107, Figs. 1-3 Fig. 6), the method comprising: receiving, from a network node, a message including congestion control information associated with vehicle to everything (V2X) communication (UE receives from eNodeB (eNB) transmits/broadcasts channel busy ratio (CBR) information (congestion control information) as set of resources for measurements on transmission for reporting; para. 77 and Fig. 4, fairly applying transmission parameters (congestion control information) to all UEs in vehicle-to-everything (V2X) communication; para. 76), wherein the congestion control information includes transmission parameter sets (eNB indicates channel busy ratio (CBR) information as set of resources to UE for measurements on transmission for reporting; para. 69-71) and each of the transmission parameter sets corresponds to a channel busy ration (CBR) range (CBR defined for measurements; para. 69 and para. 82-95, resource pool includes CBR range; para. 99-104) and a prose per-packet priority (PPPP) (CBR reporting configuration includes priority as prose per-packet priority (PPPP); para. 84-92); and transmitting data using one of the transmission parameter sets based on a measured CBR and a PPPP of the data (eNB transmits CBR information as set of resources to UE for measurements on transmission for reporting; para. 69-71, UE transmits CBR measurement result report to eNB; para. 69).
	Regarding claim 7, Lee further teaches transmitting, to the network node, a measurement report including information on a CBR measured by the terminal (UE transmits CBR measurement result report to eNB; para. 69).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1, including transceiver, controller (eNodeB (eNB) 20, 800 including processor 810 and transceiver 830; para. 18, para. 27-28, para. 106, Figs. 1-3 Fig. 6).
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5, including transceiver, controller (user equipment (UE) 10, 900 including processor 900 and transceiver; para. 18, para. 28, para. 107, Figs. 1-3 Fig. 6).
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 6, 8, 10, 12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ericsson (R2-165516, Congestion Control in V2V) hereinafter Ericsson516.
	Regarding claim 2, Lee teaches the limitation of previous claim 1.
	Lee does not explicitly disclose wherein the message is an RRCconnectionReconfiguration message.
	However, in the same field of endeavor, Ericsson teaches wherein the message is an RRCconnectionReconfiguration message (RRC re-configurable default configuration; page 2 section 2.2 RAN2 Impacts of Congestion Control where reconfiguring in RRC indicates RRCconnectionRe-configuration message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ericsson to the system of Lee, where Lee’s congestion mitigation (para. 96) along with Ericsson’s congestion control (page 1 section 2.1 Congestion Control Frameworks at Radio Level and Above Radio) improves system efficiency by maintaining an acceptable local system load.
	Regarding claim 4, Lee teaches the limitation of previous claim 1.
	Lee does not explicitly disclose wherein the transmission parameter sets include a parameter related to transmission power.
	However, in the same field of endeavor, Ericsson teaches wherein the transmission parameter sets include a parameter related to transmission power (congestion control implemented using transmission (tx) power limitation from eNB/network; page 2 Observation 1b and Observation 2 and Fig. 1, page 3 para. 05).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ericsson to the system of Lee, where Lee’s congestion mitigation (para. 96) along with Ericsson’s congestion control (page 1 section 2.1 Congestion Control Frameworks at Radio Level and Above Radio) improves system efficiency by maintaining an acceptable local system load.

	Regarding claim 6, Lee teaches the limitation of previous claim 5.
	Lee does not explicitly disclose wherein the message is in an RRCconnectionReconfiguration message.
	However, in the same field of endeavor, Ericsson teaches wherein the message is in an RRCconnectionReconfiguration message (RRC re-configurable default configuration; page 2 section 2.2 RAN2 Impacts of Congestion Control where reconfiguring in RRC indicates RRCconnectionRe-configuration message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ericsson to the system of Lee, where Lee’s congestion mitigation (para. 96) along with Ericsson’s congestion control (page 1 section 2.1 Congestion Control Frameworks at Radio Level and Above Radio) improves system efficiency by maintaining an acceptable local system load.
	Regarding claim 8, Lee teaches the limitation of previous claim 5.
	Lee does not explicitly disclose the transmission parameter sets include a parameter related to transmission power.
	However, in the same field of endeavor, Ericsson teaches the transmission parameter sets include a parameter related to transmission power (congestion control implemented using transmission (tx) power limitation from eNB/network; page 2 Observation 1b and Observation 2 and Fig. 1, page 3 para. 05).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ericsson to the system of Lee, where Lee’s congestion mitigation (para. 96) along with Ericsson’s congestion control (page 1 section 2.1 Congestion Control Frameworks at Radio Level and Above Radio) improves system efficiency by maintaining an acceptable local system load.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
	Regarding claim 17, Lee teaches the limitation of previous claim 1.
	Lee does not explicitly disclose wherein the congestion control information associated with a parameter is identified based on the measurement report.
	However, in the same field of endeavor, Ericsson teaches wherein the congestion control information associated with a parameter is identified based on the measurement report (eNB indicates limitations (parameters) for congestion control based on reported CBR; pages 2-3 section 2.2 RAN2 Impacts of Congestion Control).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ericsson to the system of Lee, where Lee’s congestion mitigation (para. 96) along with Ericsson’s congestion control (page 1 section 2.1 Congestion Control Frameworks at Radio Level and Above Radio) improves system efficiency by maintaining an acceptable local system load.

	Regarding claim 18, Lee teaches the limitation of previous claim 5.
	Lee does not explicitly disclose wherein the congestion control information associated with a parameter is identified based on the measurement report.
	However, in the same field of endeavor, Ericsson teaches wherein the congestion control information associated with a parameter is identified based on the measurement report (eNB indicates limitations (parameters) for congestion control based on reported CBR; pages 2-3 section 2.2 RAN2 Impacts of Congestion Control).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ericsson to the system of Lee, where Lee’s congestion mitigation (para. 96) along with Ericsson’s congestion control (page 1 section 2.1 Congestion Control Frameworks at Radio Level and Above Radio) improves system efficiency by maintaining an acceptable local system load.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 17.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Lee et al. (US 2019/0116475 A1) discloses a method for a V2X transmission resource selection performed by means of terminal in a wireless communication system and terminal using same.
	Lee et al. (US 2019/0090250 A1) discloses a method for performing sensing during terminal-specific sensing period in wireless communication system, and terminal using same.
	Bai (US 2013/0336120 A1) discloses a congestion control device and method for inter-vehicle communication.
	Noh et al. (US 2015/0172956 A1) discloses an apparatus and method for avoiding message collision between V2X communication.

	US Provisional Application No. 62/417293 (Lee) is included in the instant OA.  Ericsson, having been made of record in the IDS of 10/29/2019, is not included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474